In a proceeding pursuant to CPLR article 75 to permanently stay arbitration, the appeal is from a judgment of the Supreme Court, Westchester County (Barone, J.), entered July 18, 2001, which granted the petition.
Ordered that the notice of appeal from an order of the same court, dated July 3, 2001, is deemed a premature notice of appeal from the judgment (see CPLR 5520 [c]); and it is further,
*532Ordered that the judgment is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
The Supreme Court properly granted the petition to permanently stay arbitration without conducting a hearing. The petitioner established that it was not a party to the collective bargaining agreement which required arbitration. The appellant failed to raise an issue requiring a hearing as to whether the “single employer” or “alter ego” doctrines were applicable (see South Prairie Constr. Co. v Local No. 627, Intl. Union of Operating Engrs., 425 US 800, 802; Radio & Tel. Technicians v Broadcast Serv., 380 US 255; Matter of Sbarro Holding [Shiaw Tien Yuan], 91 AD2d 613, 614).
The appellant’s remaining contentions are without merit. Ritter, J.P., O’Brien, Krausman and Adams, JJ., concur.